Citation Nr: 1024961	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-36 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1978.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of January 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2008, the Veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that the 
hearing be rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702 (e) (2009).

In November 2008, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

A March 2010 rating decision granted entitlement to non-service-
connected pension benefits.  This was a full grant of the benefit 
sought with regard to that issue.  Grantham v. Brown, 114 F .3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability 
for VA compensation purposes.

2.  Asthma was not present in service or until years thereafter 
and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

2.  Asthma was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a November 2004 letter, issued prior to the initial 
adjudication of the claims, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  The letter satisfied the second and third elements 
of the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims in a 
December 2008 letter.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While 
complete VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
The claims were readjudicated in the May 2010 SSOC.  Therefore, 
any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private treatment records.  In addition, the Veteran was afforded 
a VA audiological examination in April 2005 for claimed hearing 
loss disability; and VA respiratory examinations in April 2005 
and December 2009 for asthma.

The respiratory examiners did not provide an explicit opinion as 
to whether current asthma was incurred in service.  Under the 
VCAA, VA is obliged to obtain a medical opinion when there is 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not reported symptoms of asthma in service or a 
continuity of symptoms since service, there is no medical 
evidence suggesting any nexus to service and there is no other 
evidence that the current asthma may be related to service.  The 
record shows that asthma had its onset long after service.  The 
Veteran has expressed the belief that he developed asthma as a 
result of exposure to jet fuel and being on a flight line in 
service.  He has not introduced any evidence of such a link and 
his contention is insufficient to trigger the duty to provide an 
examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010) (holding that Veteran's assertion that one disability was 
caused by a service connected condition was insufficient to 
trigger the duty to get an examination).

The Board previously remanded these claims for efforts to obtain 
Social Security Administration records.  These records were 
subsequently obtained.

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 
14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a non service-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  
38 C.F.R. § 3.385 (2009).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss, as a 
result of exposure to airplane engine noise during his active 
military duty.  See November 2005 VA Form 9.

Service treatment records show that the Veteran was given an 
audio examination at the time of his separation in August 1978, 
which showed evidence of mild, high and low frequency bilateral 
hearing loss.  The following audiometric findings were reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	20	30	30	30	20
Left (db):	15	30	20	20	30

However, subsequent audio examinations performed during his 
reserve duty in October 1978 and October 1985, revealed normal 
hearing sensitivity bilaterally.  

In October 1978, the following audiometric findings were 
reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	10	10	00	00	00
Left (db):	05	10	10	05	10

In October 1985, the following audiometric findings were 
reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	10	10	05	00	00	
Left (db):	00	05	10	05	10

The post-service medical evidence of record, which includes 
treatment records from Advocate Bethany Hospital, Saint Joseph 
Health Centers & Hospital, outpatient treatment records from the 
VA Medical Center in Chicago (Chicago VA), Social Security 
Administration (SSA) records and a December 2009 VA examination 
report, are negative for any evidence of hearing loss.  

At the time of an April 2005 VA Audio examination, the Veteran 
complained of hearing loss and periodic ringing tinnitus and 
reported that he needed increased volume with the television and 
radio.  He also reported sleeping one deck below the flight deck 
and being exposed to ship building noise during service.  He 
reported that he did not know the onset of his hearing loss, but 
that it was longstanding.  The following audiometric findings 
were reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	00	00	00	00	00
Left (db):	00	00	00	00	00

The examiner found that the Veteran's hearing thresholds were not 
adequate for rating purposes and therefore, no actual auditory 
thresholds were reported.  He noted that tympanograms were 
hypercompliant, type A in the right ear and normal, type A in the 
left ear.  Acoustic reflex thresholds were obtained at normal 
hearing levels bilaterally with both ipsi and contra stimulation.  

Speech recognition thresholds were obtained at 20decibels 
bilaterally.  Word recognition ability was 94 percent bilaterally 
using standard recorded material in a quiet environment.  
Otoacoustic emissions were robust bilaterally, indicative of 
normal outer hair cell function, which correlated highly with 
normal hearing thresholds.  

The examiner also noted that speech recognition thresholds and 
otoacoustic emissions were inconsistent with behavioral testing 
and that the examination results were highly suggestive of 
pseudohypacusic overlay.  They were not considered an accurate 
representation of his true hearing sensitivity.  In addition, the 
examiner noted that the findings did not indicate the presence of 
middle ear involvement.  

The examiner concluded that audiological findings did not 
indicate the presence of an ear or hearing problem that warranted 
medical follow-up or a condition which if treated might have 
changed hearing thresholds.  The examiner also opined that it was 
not at least as likely as not that the Veteran's reported hearing 
loss and tinnitus were the result of military service.

There is no other medical evidence of record, VA or private, 
showing post service hearing loss for VA compensation purposes, 
and the Veteran has not claimed that his hearing loss is worse 
since the April 2005 audio examination.  In fact, during a 
February 2008 examination conducted in connection with his claim 
for Social Security disability benefits, he did not complain of 
hearing loss.  See SSA records.

While the Veteran is competent to report current hearing loss and 
a continuity of symptoms since service, it would require medical 
expertise to say that he has hearing loss that meets the specific 
thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2009) 
(requiring that examinations for hearing impairment for VA 
purposes be conducted by state licensed audiologists).  There is 
no evidence that the Veteran possesses such expertise.  Hence, he 
would not be competent to say that he has hearing loss that meets 
the thresholds of 38 C.F.R. § 3.385.

Accordingly, the Board finds that the medical evidence of record 
is sufficient to decide the appeal, and another VA examination is 
not warranted.
In light of the absence of any competent evidence of a currently 
demonstrated hearing loss disability for VA compensation 
purposes, this claim must be denied.



Asthma

The Veteran contends that he has asthma related to his active 
military service.  Specifically, he has contended that breathing 
aviation jet fuel in service caused him to have breathing 
problems and that breathing jet fuel has had an effect on his 
respiratory system.  See November 2004 statement from the Veteran 
and November 2005 VA Form 9.  

Service treatment records are negative for any complaints, 
treatment or a diagnosis for asthma or any other respiratory 
disability.  The Veteran indicated in reports of medical history 
completed in October 1978 and October 1985 that he had never had 
asthma, shortness of breath, pain or pressure in the chest or a 
chronic cough.

The post-service medical evidence of record shows that the 
Veteran has been diagnosed with and treated for asthma as well as 
acute asthmatic bronchitis.  However, these records also show 
that he reported being initially diagnosed with asthma in 1997 
and having asthma since the age of 40 (in 1994 or 1995).  At an 
April 2005 VA examination, he reported having asthma for 
approximately 15 years.  See treatment records from Advocate 
Bethany Hospital, Saint Joseph Health Centers & Hospital, 
outpatient treatment records from the Chicago VA, SSA records, 
April 2005 VA examination.  The December 2009 VA examination 
report shows that the Veteran reported the onset of asthma in 
1997.  

The record shows initial treatment for bronchial asthma in March 
1995, with a history of allergic rhinitis during the previous May 
to October, and sinusitis three to four weeks earlier.  It was 
commented that the asthma was probably secondary to the allergic 
rhinitis or that allergic rhinitis had contributed to the 
condition.

The Veteran is competent to report that he was exposed to jet 
fuel and that he has experienced respiratory problems.  He has 
not; however reported any specific symptomatology in service or 
in the years immediately following service.  In other words, he 
has not reported a continuity of symptomatology.  The record 
contains no other evidence of a continuity of symptomatology.

Although the Veteran has speculated that he developed asthma due 
to serving on flight decks or exposure to jet fuel in service, he 
has not introduced any evidence that these exposures caused the 
delayed onset of asthma.  Medical expertise would be required to 
provide a competent opinion to that effect.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence provided 
by a person who is qualified through education, training,  or 
experience to offer medical diagnoses, statements or opinions; 
evidence in medical treatises; and authoritative writings such as 
medical or scientific journals).

The weight of the evidence is against finding that the current 
asthma is related to active military service.  Accordingly, the 
Board concludes that the preponderance of the evidence is against 
this claim and service connection for asthma is denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for asthma is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


